DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 3 and 4, in the reply filed on September 7, 2021 is acknowledged.  Group I, claims 1 and 2, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0322541) in view of Shuhei (JP 2016-010774).
Liu et al. discloses a method of preparing quantum dots (see FIG. 3) comprising:
	(a) a core synthesis step (see paragraph [0052]) of supplying a core precursor for forming a core (i.e., a first core precursor (Precursor 1), a second core precursor (Precursor 2); see also paragraph [0056]) to a first reactor (i.e., a first furnace) and heat-treating the core precursor to synthesize a core (i.e., a quantum dot core); and
	(b) a shell synthesis step (see paragraph [0053]) of supplying the synthesized core and a shell precursor (i.e., a first shell precursor (Precursor 3), a second shell precursor (Precursor 4); see also paragraph [0057]) to a second reactor (i.e., a second furnace) and heat-treating the synthesized core and the shell precursor to synthesize a shell on the core (i.e., a core/shell quantum dot).
	Liu et al. (at paragraph [0060]; with emphasis) further discloses,
“The size uniformity of the QDs is mainly controlled by reaction temperature and stirring condition in the furnaces while the size of the QD is mainly controlled by the time of reaction. With a better control of reaction temperature (i.e. temperature deviation no more than 3° C.), the size uniformity of the QDs increases.  Under a constant reaction temperature, the longer the reaction time, the more time is allowed for the crystal to grow up.  By keeping the temperature of the furnaces constant, the reaction time can be adjusted to get the target size of QDs.  In some embodiments of the present application, the size distribution of QDs may have a standard deviation of about 10%.  In some particular embodiments, the QDs may have a size of 2 ± 0.2 nm. In some other embodiments, the QDs may have a size of 5 ± 0.5 nm.” 
Liu et al. thus discloses that the heat treatment should be performed at a temperature 
In addition, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the heat treatment at a temperature within a temperature difference range of ±2 °C based on a core formation temperature and/or a shell formation temperature in the method of Liu et al. because, in cases where the claimed range lies inside the prior art range, a prima facie case of obviousness exists (MPEP § 2144.05), and it would have been obvious for one of ordinary skill in the art to minimize the temperature deviation to the greatest extent possible, so that the reaction temperature is essentially constant, in order to maximize the size uniformity of the quantum dots being synthesized.
Liu et al., however, fails to disclose or suggest that each of the first reactor (i.e., first furnace) and the second reactor (i.e., second furnace) comprises a Couette-Taylor reactor.
Shuhei (see translation; FIG. 1-2; paragraphs [0014]-[0022]) discloses a method of preparing fine particles, said method comprising a step of supplying a precursor for forming the fine particles (i.e., a pre-reaction solution supplied via supply pipes 3) to a Couette-Taylor reactor (i.e., a Taylor reactor A comprising a stationary outer cylinder 1 and a rotatable inner cylinder 2) and reacting the precursor in Taylor vortices (i.e., Taylor vortices T formed within a gap space 10) to synthesize the fine particles (i.e., fine particles synthesized by chemical reaction, discharged via a discharge port 4).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Couette-Taylor reactor of Shuhei for each of the first and second reactors in the method of Liu et al. because, in the Couette-Taylor reactor, the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892 for the listing of the cited references, which further illustrate the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774